Exhibit 10.4

Global Partners LP
Long-Term Incentive Plan

Grant of Phantom Units to Canadian Employees


Grantee: __________________ (the “Grantee”)

 

Grant Date: __________________ (the “Grant Date”)

 

1.Grant of Phantom Units.  Global GP LLC (“GPLLC”) hereby grants to you
_______________  (_____) Phantom Units under the Global Partners LP Long-Term
Incentive Plan (the “Plan”) on the terms and conditions set forth herein and in
the Plan, which is incorporated herein by reference as a part of this agreement
(“Agreement”). For the avoidance of doubt, this grant of Phantom Units does not
include a tandem grant of distribution equivalent rights.

2.Service Year.  The Phantom Units granted hereunder shall be a bonus for
services rendered by the Grantee to GPLLC in calendar year [insert year] (the
“Service Year”).

3.Vesting/Forfeitures.  Except as otherwise provided in this Agreement, the
Phantom Units will vest on [insert date that is within the 3rd year following
grant date] (the “Vesting Date”),  provided that you remain continuously
employed by the Company or an Affiliate from the Grant Date through the Vesting
Date. 

4.Events Occurring Prior to Vesting. Notwithstanding Paragraph 3 to the
contrary,

(a)Death or Permanent Disability. If your employment with GPLLC terminates as a
result of your death or a “Permanent Disability” (as defined in your employment
agreement with GPLLC, or in the absence of such an agreement, as defined by the
common law), the Plan’s Committee, in its sole discretion, shall determine
whether any or all of the Phantom Units granted to you that have not yet vested
shall become vested, shall be forfeited, or shall continue to vest pursuant to
their terms as if your employment with GPLLC had continued through the date upon
which the last Phantom Units granted hereunder are vested and paid.

(b)Retirement. If your employment with GPLLC terminates as a result of your
voluntary retirement on or after age 62 and you have at least 10 years of
service with GPLLC or its predecessors at the time of your retirement, the
Plan’s Committee, in its sole discretion, shall determine whether any or all of
the Phantom Units granted to you that have not yet vested shall become vested or
forfeited.



1

--------------------------------------------------------------------------------

 

(c)Involuntary Termination. If your employment with GPLLC is terminated by GPLLC
for any reason other than “Cause” (as defined in your employment agreement with
GPLLC, or in the absence of such an agreement, as defined in Paragraph 4(d)
below), all Phantom Units granted to you that have not yet vested at the time of
your termination without Cause that would vest in the normal course over the
reasonable notice period in Section 5(b) of the your employment agreement with
GPLLC, shall vest and become payable to you.

(d)Termination for Cause; Voluntary Termination. If your employment with GPLLC
is terminated (1) by GPLLC for Cause, or (2) by you (other than by retirement
pursuant to 4(b) above), all unvested Phantom Units then held by you that have
not vested shall automatically be forfeited without payment upon such
termination. For the purposes of this Agreement:

(A)If you are not party to an employment agreement with GPLLC that contains a
definition of Cause, Cause shall be defined to mean (i) your continual disregard
of or failure to follow any written rules or policies of GPLLC, Global Partners
LP (the “Partnership”) and their Affiliates, (ii)  your repeated failure or
refusal to perform your duties as an employee, (iii)  your embezzlement,
misappropriation of assets or property (tangible or intangible) of GPLLC, the
Partnership and/or their Affiliates, (iv)  your gross negligence, misconduct,
neglect of duties, theft, fraud, or breach of fiduciary duty to GPLLC, the
Partnership and their Affiliates, (v)  your unauthorized disclosure of any trade
secret or confidential information of GPLLC, the Partnership and/or their
Affiliates or any other act of disloyalty to GPLLC, the Partnership and their
Affiliates, (vi)  the commission of an act which constitutes unfair competition
with GPLLC, the Partnership and/or their Affiliates or which induces any
customer or supplier to breach a contract with GPLLC, the Partnership and/or
their Affiliates, (vii)  an act by you which creates adverse publicity for
GPLLC, the Partnership and their Affiliates, or (viii)  your conviction of a
felony, including a plea of guilty or no contest.

Notwithstanding the foregoing, if you are party to an employment agreement with
GPLLC that contains a definition of “constructive termination” or “good reason”
or a similar term, and your termination of your employment with GPLLC is
determined finally by an arbitrator or court of competent jurisdiction to
constitute constructive termination or termination with good reason or the like,
then the Plan’s Committee, in its sole discretion, shall determine whether any
or all of the Phantom Units granted to you that have not yet vested shall become
vested or forfeited.

(e)Change of Control. All outstanding Phantom Units held by you automatically
shall become fully vested upon a Change of Control (as defined in your
employment agreement with GPLLC, or in the absence of such a definition, as
defined below).





2

--------------------------------------------------------------------------------

 

“Change of Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events:  (i) any sale, lease,
exchange or other transfer or disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of GPLLC or the
Partnership to any Person and/or its Affiliates, other than to GPLLC, the
Partnership and/or any of their Affiliates; (ii)  the consolidation,
reorganization, merger or other transaction pursuant to which more than 50% of
the combined voting power of the outstanding equity interests in GPLLC cease to
be owned by the Persons (including Affiliates thereof) who own such interests as
of the effective date of the initial public offering of common units
representing limited partner interests (“Units”) in the Partnership  (each such
Person, an “Original Holder”); provided that, any transaction involving a
transfer from an Original Holder to another Original Holder shall be disregarded
for purposes of Paragraph 4(e)(ii) and shall not be considered in determining
whether a Change of Control has occurred; or (iii)  GPLLC (or an Affiliate
thereof) ceasing to be the general partner of the Partnership.

For purposes of this Paragraph 4, “employment with GPLLC” shall include being an
Employee of, or a Consultant to, GPLLC or an Affiliate.

5.Payments.  As soon as administratively practicable after the Vesting Date, or,
if vesting occurs upon a Change of Control as provided in Paragraph 4(e), as
soon as administratively practicable on or following such Change of Control, but
in all events not later than December 15th of the third year following the
Service Year specified in Paragraph 2, you shall be issued or transferred one
Unit for each such vested Phantom Unit, subject to Paragraph 8; provided,
however, the Committee may, in its sole discretion, direct that a cash payment
be made to you in lieu of the delivery of such Unit.  Any such cash payment
shall be equal to the Fair Market Value of the Unit on the day immediately
preceding the payment date (less any applicable withholdings).  The Committee
may elect to pay this award when vested in Units, cash or any combination
thereof, in its discretion.

6.Limitations Upon Transfer. All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

7.Restrictions. By accepting this grant, you agree that any Units that you may
acquire upon payment of this award will not be sold or otherwise disposed of in
any manner that would constitute a violation of any applicable federal, state or
provincial securities laws. You also agree that (i)  the certificates
representing the Units acquired under this award may bear such legend or legends
as the Committee deems appropriate in order to assure compliance with applicable
securities laws, (ii)  GPLLC may refuse to register the transfer of the Units to
be acquired under this award on the transfer records of the Partnership if such
proposed transfer would in the opinion of counsel satisfactory to the
Partnership constitute a violation of any



3

--------------------------------------------------------------------------------

 

applicable securities law, and (iii)  the Partnership may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Units to be acquired under this award.

8.Withholding of Taxes.  To the extent that the grant, vesting or payment of a
Phantom Unit results in the receipt of income by you with respect to which GPLLC
or an Affiliate has a tax withholding obligation for any reason, you may be
required to pay to GPLLC or the Affiliate such amount of money as GPLLC or the
Affiliate may require to meet its withholding obligations under applicable law.
With respect to any required tax withholding, you may (a) direct GPLLC or the
Affiliate to withhold from the Units to be issued to you pursuant to Paragraph 5
of this Agreement the number of Units necessary to satisfy the tax withholding
obligation, which determination will be based on the Units’ Fair Market Value on
the date of withholding; or (b) deliver cash to GPLLC or the Affiliate
sufficient to satisfy the tax withholding obligation. If you fail to make an
election, GPLLC or the Affiliate shall be entitled to proceed as if you had
elected the withholding option described in subparagraph (a) by withholding a
number of Units issuable to you pursuant to Paragraph 5 of this Agreement
necessary to satisfy the tax withholding obligation or may elect to set-off the
required withholding tax amount from other ordinary compensation payable to you.
In the event GPLLC or an Affiliate determines that the aggregate Fair Market
Value of the Units withheld as payment of any tax withholding obligation is
insufficient to discharge that tax withholding obligation, then you must pay to
GPLLC or the Affiliate, in cash, the amount of that deficiency immediately upon
GPLLC’s or the Affiliate’s request. 

9.Rights as Unitholder. You, or your executor, administrator, heirs, or legatees
shall have the right to vote and receive distributions on Units and all the
other privileges of a unitholder of the Partnership only from the date of
issuance of a Unit certificate in your name representing payment of a vested
Phantom Unit.

10.Insider Trading Policy. The terms of Partnership’s Insider Trading Policy
(the “Policy”) with respect to Units are incorporated herein by reference. The
timing of the delivery of any Units pursuant to a vested Phantom Unit shall be
subject to and comply with such Policy.

11.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of GPLLC and upon any person lawfully claiming
under you.

12.Entire Agreement. Except as modified by, and subject to the terms of, any
written employment, severance or change of control agreement between us or
between you and an Affiliate, the Plan and this Agreement constitute the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Phantom Units granted hereby; provided, however,
that this Agreement is in addition to and does not supersede or replace any
prior or contemporaneous agreement between you and GPLLC, the Partnership, or
any of their Affiliates relating to confidentiality, non-disclosure,
non-competition, or non-solicitation.

13.Modifications. Except as provided below, any modification of this Agreement
shall be effective only if it is in writing and signed by both you and an
authorized officer of GPLLC.



4

--------------------------------------------------------------------------------

 

14.Conflicts and Governing Law. In the event of any conflict between the terms
of this Agreement and the Plan, the Plan shall control. In the event of any
conflict between the terms of this Agreement and any written employment,
severance or change of control agreement between us or between you and an
Affiliate, the written employment, severance or change of control agreement
shall control. Capitalized terms used in this Agreement but not defined herein
shall have the meanings ascribed to such terms in the Plan, unless the context
requires otherwise. This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

 

 

GLOBAL GP LLC

 

 

 

 

By:

 

Name:

Edward J. Faneuil

Title:

Executive Vice President and General Counsel

 

 

 

 

GRANTEE

 

 

 

 

By:

   

Name:

 

 



5

--------------------------------------------------------------------------------